DETAILED ACTION
This action is responsive to the application No. 17/010,841 filed on September 03, 2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Acknowledgment
The application filed on 09/03/2020 has been entered.  Accordingly, pending in this Office action are claims 1-20.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi (US 2002/0123159).

Regarding Claim 1, Chi (see, e.g., Figs. 4a, 9), teaches a semiconductor device comprising:
an inductor 81 in a far back end of line (far BEOL) layer 82 (see, e.g., pars. 0049, 0102); and
a capacitor adjacent to and electrically coupled to the inductor 81 (see, e.g., Figs. 4a, 9, par. 0135),
wherein:
the capacitor comprises a first electrode layer 92 arranged over sidewalls and a bottom surface of a via opening 83 in a first insulating layer 78 (see, e.g., pars. 0122, 0130),
a dielectric layer 94 over the first electrode layer 92 (see, e.g., par. 0132),
a second electrode layer 96 over the dielectric layer 94 (see, e.g., par. 0133), and
a metal fill layer 91 over the second electrode layer 96, the metal fill layer 91 having a top surface at least level with a top surface of the first insulating layer 78 (see, e.g., par. 0137).  

Regarding Claim 18, Chi (see, e.g., Figs. 4a, 5-9), teaches a method of fabricating a semiconductor device comprising:GFSG2020030-US-NP25 of 27
forming an inductor 81 in a far back end of line (far BEOL) layer 82 (see, e.g., pars. 0049, 0102); and
forming a capacitor adjacent to and electrically coupled to the inductor 81 (see, e.g., Figs. 4a, 9, par. 0135),
wherein:
the formation of the capacitor comprises providing a first electrode layer 92 arranged over sidewalls and a bottom surface of a via opening 83 in a first insulating layer 78 (see, e.g., pars. 0122, 0130),
providing a dielectric layer 94 over the first electrode layer 92 (see, e.g., par. 0132),
providing a second electrode layer 96 over the dielectric layer 94 (see, e.g., par. 0133), and
providing a metal fill layer 91 over the second electrode layer 96, the metal fill layer 91 having a top surface at least level with a top surface of the first insulating layer 78 (see, e.g., par. 0137).  

Regarding Claim 19, Chi teaches all aspects of claim 18.  Chi (see, e.g., Figs. 4a, 5-9), teaches that the formation of the capacitor further comprises:
providing a second metallization structure 74, forming a first insulating layer 78 over the second metallization structure 74 and patterning the first insulating layer 78 to form a via opening 83 in the first insulating layer 78 over the second metallization structure 74.  

Regarding Claim 20, Chi teaches all aspects of claim 19.  Chi (see, e.g., Figs. 4a, 5-9), teaches that the formation of the inductor 81 further comprises:
providing a first metallization layer 75 of the inductor 81, wherein the formation of the second metallization structure 74 of the capacitor and the first metallization layer 75 of the inductor are formed from the same material (see, e.g., par. 0099).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Block (US 2004/0145855) in view of Chi (US 2002/0123159).

Regarding Claim 1, Block (see, e.g., Fig. 4), teaches a semiconductor device comprising:
a capacitor 100 (see, e.g., par. 0039),
wherein:
the capacitor 100 comprises a first electrode layer 104 arranged over sidewalls and a bottom surface of a via opening in a first insulating layer 109 (see, e.g., pars. 0039, 0042),
a dielectric layer 105 over the first electrode layer 104 (see, e.g., par. 0039),
a second electrode layer 106 over the dielectric layer 105 (see, e.g., par. 0039), and
a metal fill layer 101a over the second electrode layer 106, the metal fill layer 101a having a top surface at least level with a top surface of the first insulating layer 109 (see, e.g., pars. 0039, 0042).  
Block does not show an inductor in a far back end of line (far BEOL) layer adjacent to and electrically coupled to the capacitor.
Chi (see, e.g., Fig. 9), on the other hand, teaches an inductor 81 in a far back end of line (far BEOL) layer 82 (see, e.g., pars. 0049, 0102) and a capacitor adjacent to and electrically coupled to the inductor 81 (see, e.g., Figs. 4a, 9, par. 0135), to create circuitry that can be used in high frequency applications and that is aimed at the functions of digital and analog data manipulation and storage on one semiconductor monolithic substrate, thus, achieving a reduction of manufacturing costs and the reduction of power consumption by the combined functions.  A major component of a typical RF amplifier is a tuned circuit that contains inductive and capacitive components.  The electrical characteristics of a tuned circuit are such that, dependent on and determined by the magnitudes of its inductive and capacitive components, the tuned circuit forms an impedance that is frequency dependent, thereby enabling the tuned circuit to either be high or a low impedance for signals of a certain frequency.  The tuned circuit can therefore either reject or pass and further amplify components of an analog signal based on the operating frequency range of that component.  The tuned circuit can in this manner be used as a filter to filter out or remove signals of certain frequencies or to remove noise from a circuit configuration (see, e.g., pars. 0004-0006).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Block’s device an inductor in a far back end of line (far BEOL) layer and a capacitor adjacent to and electrically coupled to the inductor, as taught by Chi, to create circuitry that can be used in high frequency applications and that is aimed at the functions of digital and analog data manipulation and storage on one semiconductor monolithic substrate, thus, achieving a reduction of manufacturing costs and the reduction of power consumption by the combined functions.  Moreover, a tuned circuit can be created that either rejects or pass and further amplify components of an analog signal based on the operating frequency range of that component.  The tuned circuit can in this manner be used as a filter to filter out or remove signals of certain frequencies or to remove noise from a circuit configuration.

Regarding Claim 2, Block and Chi teach all aspects of claim 1.  Block (see, e.g., Fig. 4), teaches that the first electrode layer 104, the dielectric layer 105 and the second electrode layer 106 of the capacitor 100 extend over at least a portion of the top surface of the first insulating layer 109.  

Regarding Claim 3, Block and Chi teach all aspects of claim 2.  Block (see, e.g., Fig. 4), teaches a first end portion (i.e., right portion) of the dielectric layer 105 over the top surface of the first insulating layer 109 and over a first end portion (i.e., right portion) of the first electrode layer 104.
Block/Chi do not show that a first end portion of the dielectric layer over the top surface of the first insulating layer extends over a first end portion of the first electrode layer.  
However, this claim limitation is merely considered a change in the length of either or both, the dielectric layer 105 and the first electrode layer 104 in Block’s/Chi’s device.  The specific claimed relationship between the lengths of the dielectric layer and first electrode layer, absent any criticality, is only considered to be an obvious modification of the lengths of either or both the dielectric layer and first electrode layer in Block’s/Chi’s device, as the courts have held that changes in length without any criticality, are within the level of skill in the art.  According to the courts, a particular length is nothing more than one among numerous lengths that a person having ordinary skill in the art will find obvious to provide using routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Accordingly, since the applicant has not established the criticality (see next paragraph below) of the claimed length relationship, it would have been obvious to one of ordinary skill in the art at the time of filing to have the claimed lengths in Block’s/Chi’s device.

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed lengths or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen length or upon another variable recited in a claim, the applicant must show that the chosen length is critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding Claim 4, Block and Chi teach all aspects of claim 3.  Block (see, e.g., Fig. 4), teaches that the second electrode layer 106 completely covers the first end portion (i.e., right portion) of the dielectric layer 105.  
See also the comments stated above in claim 3 regarding criticality of lengths which are considered repeated here.

Regarding Claim 5, Block and Chi teach all aspects of claim 3.  Block/Chi do not show that a second end portion (i.e., left portion) of the first electrode layer 104 extends beyond a second end portion (i.e., left portion) of the dielectric layer 105.  
See also the comments stated above in claim 3 regarding criticality of lengths which are considered repeated here.

Regarding Claim 6, Block and Chi teach all aspects of claim 5.  Chi (see, e.g., Fig. 9), teaches:
a first contact pillar 93 over the second end portion (i.e., left portion) of the first electrode layer 92, wherein the first contact pillar 93 is connected to an input node (see, e.g., par. 0139).  

Regarding Claim 7, Block and Chi teach all aspects of claim 2.  Block (see, e.g., Fig. 4), teaches that the top surface of the metal fill layer 101a is higher than the top surface of the first insulating layer 109.

Regarding Claim 15, Block (see, e.g., Fig. 4), teaches a semiconductor device comprising:
a capacitor 100 (see, e.g., par. 0039),
wherein:
the capacitor 100 comprises a first electrode layer 104 arranged over sidewalls and a bottom surface of a via opening in a first insulating layer 109 (see, e.g., pars. 0039, 0042),
the first electrode layer 104 extends over at least a portion of a top surface of the first insulating layer 109,
a dielectric layer 105 over the first electrode layer 104 (see, e.g., par. 0039),
a second electrode layer 106 over the dielectric layer 105 (see, e.g., par. 0039), and
a metal fill layer 101a over the second electrode layer 106, the metal fill layer 101a having a top surface at least level with a top surface of the second electrode layer 106 over the first insulating layer 109 (see, e.g., pars. 0039, 0042).
Block does not show an inductor in a far back end of line (far BEOL) layer adjacent to and electrically coupled to the capacitor.
Chi (see, e.g., Fig. 9), on the other hand, teaches an inductor 81 in a far back end of line (far BEOL) layer 82 (see, e.g., pars. 0049, 0102) and a capacitor adjacent to and electrically coupled to the inductor 81 (see, e.g., Figs. 4a, 9, par. 0135), to create circuitry that can be used in high frequency applications and that is aimed at the functions of digital and analog data manipulation and storage on one semiconductor monolithic substrate, thus, achieving a reduction of manufacturing costs and the reduction of power consumption by the combined functions.  A major component of a typical RF amplifier is a tuned circuit that contains inductive and capacitive components.  The electrical characteristics of a tuned circuit are such that, dependent on and determined by the magnitudes of its inductive and capacitive components, the tuned circuit forms an impedance that is frequency dependent, thereby enabling the tuned circuit to either be high or a low impedance for signals of a certain frequency.  The tuned circuit can therefore either reject or pass and further amplify components of an analog signal based on the operating frequency range of that component.  The tuned circuit can in this manner be used as a filter to filter out or remove signals of certain frequencies or to remove noise from a circuit configuration (see, e.g., pars. 0004-0006).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Block’s device an inductor in a far back end of line (far BEOL) layer and a capacitor adjacent to and electrically coupled to the inductor, as taught by Chi, to create circuitry that can be used in high frequency applications and that is aimed at the functions of digital and analog data manipulation and storage on one semiconductor monolithic substrate, thus, achieving a reduction of manufacturing costs and the reduction of power consumption by the combined functions.  Moreover, a tuned circuit can be created that either rejects or pass and further amplify components of an analog signal based on the operating frequency range of that component.  The tuned circuit can in this manner be used as a filter to filter out or remove signals of certain frequencies or to remove noise from a circuit configuration.

Regarding Claim 16, Block and Chi teach all aspects of claim 15.  Block (see, e.g., Fig. 4), teaches that the top surface of the metal fill layer 101a is higher than the top surface of the second electrode layer 106 over the first insulating layer 109.  

Allowable Subject Matter
Claims 8-14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Page 3 of 10Application Number: 15/654,271Page 7 of 10Application Number: 15/654,271Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814